Proceeding under article 78 of the Civil Practice Act to review a determination of the respondent Commissioner of the Department of Motor Vehicles of the State of Few York, made March 23, 1962 after hearings, which suspended for 10 days the petitioner’s license to operate an automobile driving school, on the ground that he had been guilty of fraudulent practices (Vehicle and Traffic Law, § 394, subd. 5, par. [d]). By an order of the Supreme Court, Kings County, made April 10, 1962, pursuant to section 1296 of the Civil Practice Act, the proceeding has been transferred to this court for disposition. Determination confirmed, without costs. No opinion. Ughetta, Acting P. J,, Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.